The plaintiff in error, Thomas Holmes was convicted at the March, 1914, term of the county court of Canadian county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of two hundred and fifty dollars and imprisonment in the county jail for a period of ninety days.
The proof on behalf of the state establishes a strong case against the plaintiff in error. There was no defense whatever offered. Counsel stand on technical errors of law.
A careful examination of the record discloses the fact that the assignments based upon the rulings of the trial court are not well founded. The plaintiff in error fails to bring himself within any of the rules heretofore announced by this court. We are of opinion, therefore, that the judgment should be affirmed. It is so ordered.